DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
On December 7, 2021 In response to Examiner’s request for the INPI search report and written opinion Applicant stated that an official translation of the search report and written opinion was neither in within their possession nor readily available. However, Applicant provided a machine translation of the written opinion. 
Applicant needs to file the machine translation of the written opinion in an IDS for it to be considered.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) rejections based upon Applicant’s amendment to the claims.

Difference Between Prior Art and Claims
Examiner will present a comparison between Applicant’s alleged invention, as shown in their figure 6, and Applicant’s admitted prior art, as shown in figure 3.

    PNG
    media_image1.png
    747
    793
    media_image1.png
    Greyscale
	As can be seen above the only difference between the prior art and the alleged invention is the in the prior art the right and left shallow trench isolation (“STI) structures are now deep trench isolation (“DTI”) strucutres.


    PNG
    media_image2.png
    1061
    825
    media_image2.png
    Greyscale

As can be seen above the difference between the prior art and Applicant’s alleged invention is that in Applicant’s alleged invention the STI’s have been changed to DTI’s.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (figures 1-3) (“APA”), in view of Tamura et al. (US 9,076,863 B2) (“Tamura”).
Regarding claim 1, APA teaches at least in figures 1-3:	
a silicon-on-insulator semiconductor substrate (figure 3, where 3/4 are on BOX and on 1) including rows (TRKn) extending in a direction (TRKn extends in a direction); 
wherein each row includes (figure 1 shows the rows), in and on said silicon-on-insulator semiconductor substrate (figure 3, where 3/4 are on BOX), comprising (detailed below)
complementary NMOS (figures 1 and 3 TRN) and PMOS (figures 1 and 3 TRP) transistors and associated contact regions (NNCT and PNCT) allowing back gates of the complementary NMOS and PMOS transistors (figure 3 where BG is the back gate that is electrically connected to the respective NNCT and PNCT) to be biased (figure 3 teaches a CMOS (TRN and TRP) each of the transistors has a contact region (NNCT and PNCT) therefore, figure 3 teaches this limitation as NNCT and PNCT can bias BG); 

APA teaches, as shown in Examiner’s annotated figure 3 below:

    PNG
    media_image3.png
    491
    546
    media_image3.png
    Greyscale
wherein all complementary NMOS (TRN) and PMOS (TRP)transistors and said associated contact regions (A and B) of a given row are mutually isolated by a first trench isolation (STI’s bordering the region A and B mutually isolate NNCT and PNCT) 

APA does not clearly teach:
wherein each row is bordered on opposite edges extending parallel to said direction by corresponding second trench isolations, 
said second trench isolations being shallower than the first trench isolation.

Tamura teaches at least in figure 8A:

It would have been obvious to one of ordinary skill in the art to combine Tamura with APA because Tamura teaches that one advantage of using this feature is to minimize lateral spacing between adjacent transistors. Col. 14 at lines 4-34. Which can result in a space savings on the die of 88%. Id. This will allow one to form more transistors on the same die area. 

The combination of Tamura and APA is illustrated below in Examiner annotated figure 1:

    PNG
    media_image4.png
    665
    605
    media_image4.png
    Greyscale


wherein each row (APA a row of TRP and TRN) is bordered on opposite edges extending parallel to said direction by corresponding second trench isolations (Tamura 116), 
said second trench isolations (Tamura 116) being shallower than the first trench isolation (Tamura 812).


Regarding claim 2, The combination of APA and Tamura teach as shown in Examiner’s annotated figure 3 below:

    PNG
    media_image5.png
    391
    756
    media_image5.png
    Greyscale

wherein the silicon-on-insulator substrate comprises (detailed below): 
a semiconductor film (APA 3/4) in and within which said complementary NMOS and PMOS transistors are located (APA TRN/TRP); 
a buried insulating layer (APA BOX) located under the semiconductor film (APA 3/4); and 

deeper than the second trench isolations (Tamara 116) and that possesses (detailed below): 
a first portion (APA 1’) located under NMOS transistors of said complementary NMOS and PMOS transistors (APA TRN); 
a second portion (APA 2’) located under PMOS transistors of said complementary NMOS and PMOS transistors (APA TRP), 
wherein the first (APA 1’) and second portions (APA 2’) are mutually electrically isolated by a portion of the first trench isolation (APA DTI); 
a third portion (APA 3’) that passes through the semiconductor film (APA 3, where 3’ passes through 3 in the same manner that Applicant’s 203 passes through FLM) in order to form said associated contact regions of the NMOS transistors (APA NNCT); 
a fourth (APA 4’) portion that passes through the semiconductor film (APA 4, where 4’ passes through 3 in the same manner that Applicant’s 204 passes through FLM) in order to form said associated contact regions of the PMOS transistors (PNCT); and 
a fifth portion (APA part of 2 Tamura 116 as shown in Tamura figure 8B; It appears that Applicant is claiming the region 203 in figure 6 that is shown in the plan view of figure 5 which is the part of the first semiconductor well underneath the STI on the border of the device. As stated this is the same thing Tamura figure 8B shows) located under the second trench isolations (Tamura 116).
Regarding claim 3, The combination of APA and Tamura teach as shown in Examiner’s annotated figure 3 above:

Regarding claim 4, The combination of APA and Tamura teach as shown in Examiner’s annotated figure 3 above:
further comprising a second semiconductor well (APA 1) located under the first semiconductor well (APA 2),
said second semiconductor well (APA 1) having a conductivity type opposite that of a conductivity type of the first semiconductor well (APA figure 3 shows 1 is p-type), and 
wherein the first trench isolation (Tamura 812) extends into the second semiconductor well (APA 1).
Regarding claim 5, The combination of APA and Grenouillet teach as shown in Examiner’s annotated figure 3 above:
wherein the first semiconductor well has an N conductivity type (APA 2 is n-type) and wherein the second semiconductor well has a P conductivity type (APA 1 is p-type).
Regarding claim 6, The combination of APA and Grenouillet teach as shown in Examiner’s annotated figure 3 above:
wherein the second trench isolation (Tamura 116) extends more deeply than the buried insulating layer (APA BOX) (as shown in APA figure 3 it is obvious that the STI of Tamura would extend more deeply than the BOX layer of APA.
Regarding claims 8, and 17, Grenouillet teaches in at least figure 4:
wherein NMOS transistors of said complementary NMOS and PMOS transistors have a first threshold-voltage and the PMOS transistors of said complementary NMOS and PMOS transistors have a second threshold-voltage that is higher than the first threshold-voltage (MPEP 
Regarding claim 9, APA teaches at least in figures 1-3:	
a plurality of standard cells wherein each standard cell comprises some of said rows (figure 1).
Regarding claim 10, APA teaches at least in figures 1-3:	
wherein the silicon-on-insulator semiconductor substrate is a fully depleted silicon-on-insulator substrate (Applicant’s specification in the background section on page 2 at line 18, where fully depleted silicon-on-insulator substrate is already being used in the 28nm node.).

Regarding claim 11, APA teaches at least in figures 1-3, and Examiner’s annotated figure 3 below.

    PNG
    media_image6.png
    391
    756
    media_image6.png
    Greyscale

a substrate (1/2); 
a first row of complementary MOS transistors (TRKn) supported by the substrate (1/2); 
a second row of complementary MOS transistors (TRKn+1)supported by the substrate (1/2); 
wherein the first and second rows extend parallel to each other in a direction (this is shown in figure 1); 
wherein each row is bordered on one edge in said direction adjacent p-channel MOS transistors of said complementary MOS transistors by a first shallow trench isolation and bordered on another edge in said direction adjacent n-channel MOS transistors of said complementary MOS transistors by a second shallow trench isolation (This is shown in figure 1 where an STI is on top and on bottom of each TRKn); 
a first semiconductor portion (2’/4’/5) of the substrate (1/2) which extends under the first shallow trench isolation (STI); 

wherein the complementary MOS transistors of each row of said first and second rows are isolated from each other by a deep trench isolation (DTI separates TRN and TRP); and 

APA alone does not teach:
for each row of said first and second rows, 
a first contact region separated from a second contact region by said deep trench isolation, 
wherein the first contact region is coupled for biasing back gates of p-channel MOS transistors in said row by the first semiconductor portion of the substrate and 
wherein the second contact region is coupled for biasing back gates of n-channel MOS transistors in said row by the second semiconductor portion.

The combination of APA and Tamura teach as shown in Examiner’s annotated figure 3 above:
for each row (APA TRKn) of said first and second rows (APA TRKn, TRKn+1), 
a first contact region (APA PNCT) separated from a second contact region (APA NNCT) by said deep trench isolation (D’ Tamura 812), 
wherein the first contact region (APA PNCT) is coupled for biasing back gates of p-channel MOS transistors (APA TRP) in said row by the first semiconductor portion of the substrate (APA 2’/4’ and Tamura F) and 

It would have been obvious to one of ordinary skill in the art to combine Tamura with APA because Tamura teaches that one advantage of using this feature is to minimize lateral spacing between adjacent transistors. Col. 14 at lines 4-34. Which can result in a space savings on the die of 88%. Id. This will allow one to form more transistors on the same die area. 
Regarding claim 12, APA teaches at least in figures 1-3, and Examiner’s annotated figure 3 above.
wherein the substrate (APA 1/2) is a silicon-on-insulator semiconductor substrate (shown in APA figure 3).
Regarding claim 13, APA teaches at least in figures 1-3:	
wherein the silicon-on-insulator semiconductor substrate is a fully depleted silicon-on-insulator substrate (Applicant’s specification in the background section on page 2 at line 18, where fully depleted silicon-on-insulator substrate is already being used in the 28nm node.).
Regarding claim 14, APA teaches at least in figures 1-3, and Examiner’s annotated figure 3 above.
wherein the silicon-on-insulator substrate comprises (detailed below): 
a semiconductor film (APA 2/4) in and within which said complementary MOS transistors are located (APA TRN/TRP);
a buried insulating layer (APA BOX) located under the semiconductor film (APA 3/4);
 a first semiconductor (APA 1’) region under said buried insulating layer (APA BOX) and coupled to said first semiconductor portion (APA 20) of the substrate (APA 1/2); and 

wherein the first and second semiconductor regions (APA 1’/2’) wells are isolated from each other by said deep trench isolation (Tamura DTI).
Regarding claim 15, APA teaches at least in figures 1-3, and Examiner’s annotated figure 3 above.
wherein the first (APA 1’) and second (APA 2’ semiconductor regions (APA 2’) are doped with a first conductivity type (APA 1’ and 2’ are n-type).
Regarding claim 16, APA teaches at least in figures 1-3, and Examiner’s annotated figure 3 above.
further comprising a semiconductor well (APA 1) located under the first (APA 1’) and second (APA 2’) semiconductor regions, 
wherein the semiconductor well (APA 1) is doped with a second conductivity type opposite the first conductivity type (figure 3 shows 1 is p-type and 1’ and 2’ are n-type).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA, in view of Tamura, in view of Grenouillet et al., “UTBB FDSOI Transistors with Dual STI for a Multi-V, Strategy at 20nm Node and Below” (“Grenouillet”).
Regarding claim 7, APA and Tamura do not teach:
wherein the second trench isolation extends to level with the buried insulating layer.

Grenouillet teaches in at least figure 4:
wherein the second trench isolation (STI) extends to level with the buried insulating layer (BOX).

Based upon the teachings of Grenouillet it would have been obvious to one of ordinary skill in the art that the STI can either be deeper than the BOX layer or at the same level as the BOX layer. Thus, it appears that the depth of the STI is an obvious modifications to one of ordinary skill in the art.






Response to Arguments
Applicant’s amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of APA and Tamura as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822